A-P-        am-.

                                                     March 22, 1939

       HonorableTIXIC. &in%
       State Ahditor
       Austin, Texas

       Dear Sirs                           OpinionNo. O-628
                                           Rer Cancellationand releas.
                                           IBdeN3
                                                RailwayBonds.

            l7eare in moeipt of your letter of h!arah22.whiohis as Poll
  ..
       "During'theyear 186C sad 1881 the State purchasedfor its Furmanen
       SohoolFund serial‘bondsof the TRt%RCrailroadla the amount of
       #43O,soO,CC.At a laterdate there uas a defaultIn prinoippland :
       tern& and about1671 a speoialagraaaentwas made daferrlngthema
       turitierof the obligationand providinga speo!fIoIannual payment
       prinalpaland intorest. Final paymanbof the principaland lnteres~
       obligationms made July 14, 1936, ~Thisoffioe Is ~satisfisd that t
       recordsreflectthat the ~~bligatioas have been+d~Ia full to the S

       "We are advisedthat duringthe year 1936 the offioe of the Attoxng
       General of Texas renderedaa optionthat a joint resolutionafthe
       legIslatIva.bodiis, authoriaiagthereleaseof the obligPtionsto t
       TN&NO raIlrcPd~~uldbe neoessarybefore-suohreleasecouldbe made
       the,'State~Treasureraad the Governor. There‘seamsto be ooasiderab
       .doubtas to the legal requirementof such a joint res@luticmor law
       uhlohevarit may be oalled,before the administrative   officialsof
       State osn relaareobligationswhioh have been satisfiedin full. I
       will thadryou to advise if a legislativesot is neosssarp baforet
       State Treasurerand the Governoroan releasethe pald'krtunoanosll
       obligationsof the TN&t70railroadmfarredto above.?

             If these 'bondsand aooruedinteresthave been fully paid off,
       the ohlIgatIOn'oo~plstely disoharged,as stated In your latter,the
       road %axxld'undoubtbdlybe entirledto the surrenderand oanoellatlo
       the bonds ..-
                 5.nquestion.

             Assrrming
                     that the bonds and Interesthave been fully paid, it
       tioassaryfor the Legislatureto pass aw Act or Resolutionauthori
       proper offioialsto oanoeland surrendersaid bonds, and exeoutea
       widending that faot.

       CCZtFG~egw                                     Yours very truly
       APPROVED
       /s/GERALD C. MANN                            ATT~GRRRRADOF
       ATlWNEy GENEEbLOFTRXAS
                                                    By /s/ Cecil C.-C&i
                                                              &c3istar